DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the overmoulding formed to be “set back” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 4-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 4, “adhesive bead” lacks clear antecedent basis.
In claim 5, on line 1, “wherein at a fastening portion” is unclear.  On lines 1-2 it is unclear exactly what is being injected.  On line 2, it is unclear whether “fastening surface” is the same or different from “fastening surface” set forth in claim 1.
	In claim 6, the last two lines, the phrase “an edge region of the fastening surface of the cover part extends” is unclear and indefinite.
	Claim 7 depends on a claim (claim 8) with a higher claim number.  Claim 7 has been interpreted as depending upon claim 6 which is analogous to the claim relationship in the originally filed claims in the parent application.
	In claim 9, “end side” on line 1 lacks clear antecedent basis.  The exact meaning of the phrase “combined back injection” is not understood.

Double Patenting

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claim 5, 7 and 8 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1, 11 and 12, respectively, of prior U.S. Patent No. 10,723,284. This is a statutory double patenting rejection.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 12 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watou et al. PGPUB 2011/0291437.
Watou et al. disclose the claimed invention including a thermoplastic support part 15, a single pane glass cover part 13 with a visible surface 14 and a fastening surface which is shown as an edge of surface 17 as shown in Figure 2.
Regarding claim 5, the cover part os fastened to the support part by double sided adhesive tape 16. 

Claims 1, 6, 9 and 11, as understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cornils et al. US 6,722,731.
Cornils discloses the claimed invention a thermoplastic injection molded support part 10, a glass cover part 1 with a visible surface and a fastening surface with a “surround” 5 as shown in Figure 1. The support part 10 is positioned on the back of the cover part 1 and the support part is injection molded.
Regarding claim 6, note the portion of the molded support part 10 which is positioned at an end side of the cover part 1 so as to be flush with the visible surface of the cover part 1.  See Figure 1.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Cornils et al. US 6,722,731.
Cornils et al. disclose the claimed invention except for the glass being safety glass. 
It would have been obvious to one skilled in the art to construct the single pane windshield cover part of Cornilis et al. out of safety glass as is a notoriously well-known mechanical expedient in vehicle windshield constructions.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Cornils et al. US 6,722,731.
Cornils et al. discloses the claimed invention except for the glass being of a specific thickness. 
It would have been obvious to one skilled in the art to construct the single pane windshield cover part of Cornils et al. of any desired thickness including on the order of 1.5mm to 5mm as an obvious matter of optimization through routine experimentation to arrive at a cover part which functions properly and is of a thickness to minimize weight and cost.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Cornils et al. US 6,722,731.
Cornils et al. disclose the claimed invention except for the specific type of adhesive.
It would have been obvious to utilize any known adhesive for adhering the cover part and support part of Cornils et al. because the selection of a known adhesive, such as PU or MS-polymer, based on its suitability for its intended use is an obvious mechanical expedient. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Cornils et al. US 6,722,731.
Cornils et al. disclose the claimed invention including the support part being an injection molded part.
Cornils et al. do not disclose that the support part is formed of multiple components molded together.
It would have been an obvious matter of duplication of parts to construct the support part of Cornils et al. from molding two complements rather than a single component.  See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph D. Pape whose telephone number is (571)272-6664.  The examiner can normally be reached on Monday to Friday 7 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571)272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Joseph D. Pape/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        



Jdp
7/16/22